LOCKUP AGREEMENT




THIS AGREEMENT (this "Agreement") is made and entered as of November 18, 2011 by
and between High Plains Gas, Inc., a Nevada corporation ("HPGI") and the
undersigned shareholders of HPGI (“HPGI Shareholders”).




RECITALS




NOW, THEREFORE, the parties hereto agree as follows:




1.

Intent of Parties.  The HPGI Shareholders acquired their shares of HPGI
reflected opposite each of their names below (the “HPGI Shares”) in connection
with the acquisition of Miller Fabrication, L.L.C. by High Plains.  It is the
intent of HPGI and the HPGI Shareholder that the HPGI Shares shall be freely
transferable except as provided in this Agreement or otherwise as required by
applicable Federal and State securities laws and regulations.




2.

Restriction Period.  For a period of twenty four months from the date of
acquisition of the HPGI Shares, the HPGI Shareholders shall not sell, transfer,
assign, convey, donate, pledge, encumber, alienate, or in any way dispose of
(collectively "Sell") any of the HPGI Shares or any portion, right or interest
therein, except in compliance with the terms and conditions of this Agreement.
 Any purported or attempted transfer or assignment, whether voluntary or
involuntary, of any HPGI Shares in the Company in violation of this Agreement
shall be null and of no legal effect.




3

Schedule Permitted Transfers.  Notwithstanding any provisions of this Agreement
to the contrary, each of the HPGI Shareholders shall be permitted to Sell (each,
a "Permitted Sale"):  On the date which is six months after issuance and deliver
of the HPGI Shares, upon compliance with, preparation, filing and clearing of
appropriate documents required under Rule 144, and on the first date of each
month thereafter until the date of termination of this Agreement, each of the
HPGI Shareholders shall permitted to sell the greater of (i) 25,000 shares per
day or (i) that number of shares calculated by the total of 5% of the prior days
trading volume (i.e., if the prior days trading volume is 1,000,000 shares, then
the HPGI Shareholders shall collectively be entitled to sell 50,000 shares on
that day).  The HPGI Shareholders acknowledge that no sales may occur at a
posted bid price on the stock.




4.

Representations and Warranties of HPGI Shareholders.  Each of the HPGI
Shareholders represents and warrants to and agrees with HPGI and the other HPGI
Shareholders that:




(a)  This Agreement has been duly authorized, executed and delivered by such
HPGI Shareholder.  This Agreement constitutes the valid, legal and binding
obligation of such HPGI Shareholder, enforceable in accordance with its terms,
except as rights to indemnity hereunder may be limited by applicable federal or
state securities laws, and except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditor's
rights generally; and




(b)  The consummation of the transactions contemplated hereby will not result in
any breach of the terms or conditions of, or constitute a default under, any
agreement or other instrument to which such HPGI Shareholder is party, or
violate any order, applicable to such Finder, of any court or federal or state
regulatory body or administrative agency having jurisdiction over Finder or over
any of its property, and will not conflict with or violate the terms of such
HPGI Shareholders’ current employment.




5.

Representation, Warranties, Covenants and Agreements of HPGI.  HPGI represents,
warrants, covenants to and agrees with the HPGI Shareholders that:














(a)  This Agreement has been duly authorized, and executed by HPGI.  This
Agreement constitutes the valid, legal and binding obligation of HPGI,
enforceable in accordance with its terms, except as rights to indemnity
hereunder may be limited by applicable federal or state securities laws, except
in each case as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditor's rights generally.




(b) HPGI has been duly organized and is validly existing and in good standing as
a corporation under the laws of its jurisdiction of incorporation and has all
requisite power and authority to conduct its business.




 

6.

Parties. This Agreement shall inure to the benefit of and be binding upon HPGI
and the HPGI Shareholders, and their respective affiliates, officers, directors,
registered representatives, employees and their respective successors and
assigns, and no other person shall acquire or have any right by virtue of this
Agreement.




7.

Attorney's Fees.  If any party fails to perform any of its obligations
hereunder, or if a dispute arises concerning the meaning of interpretation of
any provision of this Agreement, the defaulting party or the party not
prevailing such in dispute, as the case may be, shall pay any and all costs and
expenses incurred by the other party in enforcing or establishing its rights
under, including, without limitation, court costs and reasonable attorneys'
fees.




8.

Governing Law and Supersession.  This Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of Nevada and
shall supersede any previous agreements, written or oral, expressed or implied,
between the parties relating to the subject matter hereof.




9.

Notices.  All notices or other communications hereunder shall be in writing and
shall be deemed given when delivered personally or (1) day after being
transmitted via facsimile to the corresponding facsimile number below; or (1)
day after being sent via overnight mail; or three (3) days after being mailed by
first class registered or certified mail, return receipt requested, addressed to
each of the parties as set forth on the signature page hereto.




10.

No Partnership; Survival or Representations.  Nothing herein contained shall be
construed to constitute an association, partnership, unincorporated business or
any other entity between HPGI and the HPGI Shareholders.




11.

Validity of Agreement.  The invalidity of any portion of this Agreement shall
not affect the validity of the remainder thereof.




12.

Entire Agreement.  This Agreement, together with the Option Agreement,
constitutes the entire agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations between the
parties with respect to the subject matter of this Agreement.  No amendment or
addition to, or modification of, any provision contained in this Agreement shall
be effective unless fully set forth in writing signed by all of the parties
hereto.

















13.

Further Assurances.  Each of the parties hereto agrees on behalf of such party,
his or its successors and assigns, that such party will, without further
consideration, execute, acknowledge and deliver such other documents and take
such other action as may be necessary or convenient to carry out the purposes of
this Agreement.




14.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which taken together shall
constitute but one and the same Agreement.




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.




"HPGI"




High Plains Gas, Inc., a Nevada corporation




By:__________________________________

Brandon W. Hargett, Chief Executive Officer




"HPGI Shareholders"




Ty Miller (up to 20,000,000 shares pursuant to options)




__________________________________

Address:

______________________

______________________

Phone:_________________

Fax:___________________




Levi Miller (up to 20,000,000 shares pursuant to options)




__________________________________

Address:

______________________

______________________

Phone:_________________

Fax:___________________




Eric Jessen (up to 20,000,000 shares pursuant to options)




__________________________________

Address:

______________________

______________________

Phone:_________________

Fax:___________________












